?o,,__-.-.._~1
NOTE: This order is 110nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE MORGAN STANLEY, MORGAN STANLEY &
CO. INCORPORATED, JP MORGAN CHASE & CO.,
J.P. MORGAN SECURITIES, INC., J.P. MORGAN
CLEARING CORP., THE BANK OF NEW YORK
MELLON CORPORATION, CREDIT SUISSE
HOLDINGS (USA), INC., CREDIT SUISSE
SECURITIES (USA) LLC, THE GOLDMAN SACHS
GROUP, INC., GOLDMAN SACHS & CO.,
GOLDMAN SACHS EXECUTION & CLEARING LP,
SWS GROUP, INC., AND SOUTI'IWEST SECURITIES,
INC.,
Petiti0ners.
MiSce1laneous Docket N0. 962
On Petiti0n for Writ of MandamuS to the United
States District C0urt for the Eastern District of Texas in
case no. 09-CV-0326, Judge Le0nard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER

IN RE MORGAN STANLEY 2
Morgan Stanley et a1. submit a petition for a writ of
mandamus to direct the United States District Court for
the Eastern District of Texas to vacate its orders denying
transfer and to direct transfer to the United States Dis-
trict Court for the Southern District of New York.
Upon consideration thereof,
IT ls OR:oERED THAT:
Rea1tiIne Data, LLC is directed to respond no later
than N0ve1nber 1O, 2010.
FoR THE CoURT
 2 5  /s/ J an H0rbaly
Date Jan Horba1y l
C1erk
ccc Danie1A. DeVito, Esq.
Dirk D. Thomas, Esq.
C1erk, United States District Court For The Eastern
District Of Texas
s19
PEALS FOR
L CIRCUiT
0CT 25 2010
.|AN HORBAL¥
CLERK
S=
§§
Y-.».,
§§